MEMORANDUM OPINION
BRETT, Judge.
William M. Rapp has filed herein a petition for writ of habeas corpus, seeking to be released from his confinement in the state penitentiary at McAlester, Oklahoma.
The Attorney General has filed a motion to dismiss, in which he calls the attention of the Court to the fact that this petitioner filed a petition for writ of habeas corpus in this Court on July 17, 1965, involving this same conviction, which petition was denied.
Thereafter petitioner, through his attorney, filed an appeal of his conviction in this Court, which was duly considered, and the conviction of petitioner, which was for concealing and removing mortgaged property, after former conviction of felony, was affirmed. For a full report of this case, see Rapp v. State, Okl.Cr., 413 P.2d 915.
The Attorney General has further called the attention of the Court to the fact that this petitioner has sought relief in the United States District Court for the Eastern District of Oklahoma (case No. 6100) and in the United States Court of Appeals for the Tenth Circuit (cause Nos. 9100 and 9553), and that petitioner was denied relief in all of the Federal cases, without reported opinions.
For the reasons herein stated, the motion of the Attorney General is sustained, and the petition for writ of habeas corpus is dismissed.
NIX, P. J., and BUSSEY, J., concur.